Citation Nr: 0903791	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO inter 
alia, granted service connection and assigned an initial, 
noncompensable rating for bilateral hearing loss, effective 
December 30, 2004.  In a December 2005 rating decision, the 
RO continued the initial, noncompensable rating.  In March 
2006, the veteran filed a notice of disagreement (NOD) with 
the initial rating assigned.  A statement of the case (SOC) 
was issued in June 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2006.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
issue on appeal in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In June 2008, the Board remanded the claim on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in an October 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC, in Washington, 
DC; VA will notify the veteran when further action, on his 
part, is required.  




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.

The record reflects that there are outstanding pertinent VA 
medical records.  The veteran has submitted letters from the 
Washington VA Medical Center (VAMC) reflecting that he was 
scheduled for audiology appointments in April, May, June, and 
July 2007.  In a September 2008 VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), the veteran reported that he 
received treatment at the VAMC, where he had been supplied 
with hearing aids.  On VA audiological evaluation in October 
2008, the examiner noted that speech recognition scores were 
too unreliable to score.  She added that hearing thresholds 
were essentially unchanged from testing conducted in May 
2007, and speech recognition scores on that date were 88 
percent in the right ear and 80 percent in the left ear.  
While, in the October 2008 SSOC, the RO reported that a 
review of VA outpatient treatment records indicated that the 
veteran received hearing aids in June 2007, and audiology 
progress notes reflected treatment concerning wearing of 
hearing aids, with no hearing testing shown, no records of VA 
outpatient treatment since June 2005 have been associated 
with the claims file.  Moreover, the statement in the SSOC 
that review of the VA outpatient treatment records did not 
reveal hearing testing, is contradicted by the statement of 
the October 2008 VA examiner, who reported the results of 
speech discrimination testing conducted in May 2007 in her 
examination report.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the evidence 
reflecting VA treatment since June 2005, the RO must obtain 
the outstanding VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.  

The Board further finds that, as the claim is being remanded, 
and to ensure that all due process requirements are met, 
further notification action regarding the claim for an 
initial, compensable rating for bilateral hearing loss is 
warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that, effective May 30, 2008, 
38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.

The Board notes that a March 2005 VCAA notice letter advised 
the veteran of the information and evidence needed to 
substantiate his claim for service connection for bilateral 
hearing loss (the claim at the time), as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
In addition, an August 2008 VCAA letter informed the veteran 
that the RO was working on his claim for increased 
compensation for hearing loss.  This letter also informed the 
veteran of what information and evidence must be submitted by 
the appellant, hat information and evidence would be obtained 
by VA, and provided the veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, the veteran has not been 
furnished a specific letter providing notice of the evidence 
needed to support his claim for an initial, compensable 
rating for bilateral hearing loss.  

To ensure that all due process requirements are met, the RO 
should, through VCAA-compliant notice, advise the veteran of 
the evidence necessary to support the claim for a higher 
initial rating for bilateral hearing loss and give him 
another opportunity to present information and/or evidence 
pertinent to the claim.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging or the veteran to undergo 
further examination, if warranted) prior to adjudicating the 
claim on appeal.  In this regard, the Board notes that, if, 
on remand, the evidence associated with the claims file 
indicates a worsening of the veteran's bilateral hearing 
loss, a new examination would be indicated.  The RO's 
adjudication of the claim should include continued 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's bilateral hearing loss from the 
Washington VAMC since June 2005.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran a 
VCAA-compliant letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent the claim for a higher initial  
rating for bilateral hearing loss that is 
not currently of record. 

The RO should explain how to establish 
entitlement to a higher rating, as well 
as explain the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit.    

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination, if 
warranted) the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


